Curia, per DunkiN, Ch.
In relation to the first ground of appeal, it is only necessary to repeat what is said in the decree. The slave Clarissa was levied on by the sheriff under an execution against Dicy Caston. She was advertised by the sheriff “as the property of Dicy Caston,” and was sold as her property. It is true that the complainant was present at the sale and gave notice of the deed, declaring that Mrs. Caston had only a life estate. John Adams, the deputy sheriff, thence infered that this was all that was offered to be sold on that occasion. Notwithstanding this, she was sold at sheriff’s sales in September, 1843, for three hundred and ten dollars.
It was quite clear to the chancellor, who heard the case, that all the right, title and interest of Dicy Caston, whatever it might be, was offered for sale and was sold.
*56The court is satisfied that the voluntary deed of February, 1834, .cannot stand against the claims of creditors, and that the bill of the complainauts was therefore properly dismissed.
The decree of the circuit court is affirmed.
Johnson and Johnston, CC. concurred.
Harper, Ch. absent.